DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Allowed Claims: Claims 1-21 are allowed. 
Reasons for Allowance - the following is an examiner’s statement of reasons for allowance: 
Regarding the prior art: 
Applicant’s remarks with respect to the rejection of claims under 35 U.S.C. 103 include persuasive arguments for why the claimed invention is patentable over the prior art (see Remarks, 09/24/2021, pages 1-8). The rejection has been withdrawn. 
Upon conducting an updated search, the closest prior art appears to be U.S. Patent Application Publication 2013/0086336 A1 to Canepa et al. Canepa generally discloses techniques using scalable storage devices represent a plurality of host-accessible storage devices as a single logical interface, conceptually aggregating storage implemented by the devices.  A primary agent of the devices accepts storage requests from the host using a host-interface protocol, processing the requests internally and/or forwarding the requests as sub-requests to secondary agents of the storage devices using a peer-to-peer protocol.  The secondary agents accept and process the sub-requests, and report sub-status information for each of the sub-requests to the primary agent and/or the host.  The primary agent optionally accumulates the sub-statuses into an overall status for providing to the host.  Peer-to-peer communication between the agents is optionally used to communicate redundancy information during host accesses and/or failure recoveries.
However, Canepa in combination or taken alone, does not disclose the limitations of the claims.   As such, for at least these reasons, Examiner have found these limitations in combination with the other limitations of the claim are neither anticipated by nor obvious over the closest prior art. Therefore, for at least these reasons, claims 1-21 are allowable as amended over the prior art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419. The examiner can normally be reached M-F 9:00AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715